Name: 79/527/EEC: Commission Decision of 22 May 1979 allowing admission free of Common Customs Tariff duties of the scientific apparatus described as 'Nicolet-signal averaging system, model 1070'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-09

 Avis juridique important|31979D052779/527/EEC: Commission Decision of 22 May 1979 allowing admission free of Common Customs Tariff duties of the scientific apparatus described as 'Nicolet-signal averaging system, model 1070' Official Journal L 141 , 09/06/1979 P. 0036 - 0036 Greek special edition: Chapter 02 Volume 7 P. 0237 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 22 MAY 1979 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' NICOLET-SIGNAL AVERAGING SYSTEM , MODEL 1070 ' ( 79/527/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ) AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 16 NOVEMBER 1978 , THE UNITED KINGDOM GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' NICOLET-SIGNAL AVERAGING SYSTEM , MODEL 1070 ' , USED IN A RESEARCH PROJECT TO REMOVE ELECTRONIC NOISE FROM SPECTRA OBTAINED FROM ULTRASONIC EMISSIONS FROM VARIOUS PHYSICAL PROCESSES AND , IN PARTICULAR , FOR THE SEPARATION OF WEAK REPEATER SIGNALS FROM RANDOM VARIATION , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 27 APRIL 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS AN ANALYSER OF SIGNALS ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS ITS HIGH RESOLUTION AND THE USE MADE OF IT MAKE IT AN APPARATUS SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS , THEREFORE , IT MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' NICOLET-SIGNAL AVERAGING SYSTEM , MODEL 1070 ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 MAY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION